DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 1, 10, and 11 is the inclusion of limitations “generating a reduced representation of the first MMDE, wherein the reduced representation does not represent the at least a portion of the first MMDE matching the at least one first concept; comparing the reduced representation of the first MMDE to signatures representing a plurality of second MMDEs to determine a plurality of matching MMDEs among the plurality of second MMDEs; generating, based on the reduced representation of the first MMDE and the signatures representing the plurality of matching MMDEs, a second concept; and generating at least one context based on the second concept and the plurality of third concepts, wherein each context includes at least one common pattern among the second concept and at least one of the plurality of third concepts,” which is not found in the prior art.  The closest possible prior art in this case is Chang et al (US 2003/0041047 A1), which teaches a method and apparatus for querying stored multimedia data in a computer system, comprising receiving into an intermediate level a high-level concept from a user describing data to be retrieved, translating, in said intermediate level, said high-level concept into low-level queries by using system pre-defined high-level concepts, transferring said low-level queries to a low level comprising one or more search engines; said one or more search engines performing a query of the stored multimedia information using said low-level queries. A matching algorithm for use with the invention is also disclosed.
Claims 2-9 and 12-20 depend from claims 1 and 11 and are allowable for the same reasons as set forth above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JARED M BIBBEE/Primary Examiner, Art Unit 2161